UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7872


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MUSHULLA SALEEM NIXON, a/k/a M’Shulla,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:07-cr-00053-FL-1)


Submitted: April 22, 2021                                         Decided: April 27, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Mushulla Saleem Nixon, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mushulla Saleem Nixon appeals the district court’s order denying his motion for a

sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.       United States v. Nixon, No.

4:07-cr-00053-FL-1 (E.D.N.C. Dec. 15, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2